Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                   No. 04-13-00291-CV

                         IN THE INTEREST OF K.M.C., a Child

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 12490
                       Honorable Stephen B. Ables, Judge Presiding

     BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF PROSECUTION. Costs of appeal are assessed against appellant.

       SIGNED August 21, 2013.


                                              _________________________________
                                              Sandee Bryan Marion, Justice